DETAILED ACTION
Acknowledgements
This Office Action is in response to Applicant’s correspondence filed on 9/15/21.
The Examiner notes that citations to United States Patent Application Publication paragraphs are formatted as [####], #### representing the paragraph number.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Status of Claims
Claim 1 are currently pending.
Claim 1 are rejected as set forth below.

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of U.S. Patent No. 9009062. Although the claims at issue are not identical, they are not patentably distinct from each other because the scope of the ‘062 claims anticipate the scope of the instant claims.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 1 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.
As per claim 1, the claimed invention is directed to an abstract idea without significantly more because:
Claim 1 recites receiving, by a specifically programed processing computer system, an electronic Tender voting request to conduct at least one Tender voting; based on the electronic Tender voting request, identifying, by the specifically programed processing computer system, a plurality of users who own the shares of the at least one issuer on the record date; transmitting, by the specifically programed processing computer system, to each employee of the plurality of users, a Tender vote invitation to submit a Tender vote in the at least one Tender voting; wherein the Tender vote invitation comprises a Tender control number encoded within the Tender vote invitation; in response to the receiving the Tender control number, generating, by the specifically programed processing computer system, a plurality of programmed visual computer screens to allow such respective user to submit the Tender vote.
Under Step 1 of the Section 101 analysis, the claim(s) is/are directed to a system and method, which are statutory categories of invention.
Under Step 2A Prong One of the 2019 Revised Patent Subject Matter Eligibility Guidance, the claimed invention as drafted includes language (see underlined language above) that recites an abstract idea of holding a vote on a corporate matter (a certain method of organizing human activity such as a commercial or legal interactions, e.g. including agreements in the form of contracts, legal obligations) but for the recitation of additional claim elements. That is, other than implementing voting on a specifically programmed processing computing system, nothing in the claim precludes the language from being considered as holding a vote on a corporate matter. For example, a corporate administrator could hold a vote offline by identifying the employees who own shares, submitting a vote invitation to the employees via a physical document, and request the employees to submit their votes by filling out the physical document. 
Under Step 2A Prong Two of the 2019 Revised Patent Subject Matter Eligibility Guidance, the additional claim element(s), considered individually, do not apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception and in a manner that integrates the exception into a practical application of the exception. The additional claim elements(s) merely add the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea. For example, the abstract idea of voting is merely implemented on a specifically programmed processing computing system. The Tender vote invitation is electronically implemented and the voting process is implemented via a plurality of programmed visual computer screens.
Under Step 2A Prong Two, the additional claim element(s), considered in combination, do not apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception and in a manner that integrates the exception into a practical application of the exception. The combination of elements is no more than the sum of their parts. Unlike the eligible claims in Diehr and Bascom, in which the elements limiting the exception taken together improve a technical field, the instant claim lacks an improvement to the functioning of a computer or to any other technology or technical field.
Under Step 2B, the additional claim element(s), considered individually and in combination, do not provide meaningful limitation(s) to transform the abstract idea into a patent eligible application of the abstract idea such that the claim(s) amounts to significantly more than the abstract idea itself for similar reasons outlined under Step 2A Prong Two. 
	

Claim Rejections - 35 USC § 112, Second Paragraph
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As per claim 1, the limitation “a plurality of users who own the shares of the at least one issuer on the record date” renders the scope of the claim indefinite because there is insufficient antecedent basis for this limitation in the claim. There is no previous mention of an issuer or a record date. For purposes of examination, the limitation will be interpreted as a plurality of users who own shares in a corporate stock issued by the company.



Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claim 1 is rejected under 35 U.S.C. 103(a) as being unpatentable over United States Patent Application Publication No. 20010037234 to Parmasad in view of United States Patent Application Publication No. 20050218224 to Boldin.
As per claim 1, Parmasad teaches:
A computer-implemented method, comprising: receiving, by a specifically programed processing computer system, an electronic Tender voting request to conduct at least one Tender voting; based on the electronic Tender voting request, identifying, by the specifically programed processing computer system, a plurality of users who own the shares of the at least one issuer on the record date; transmitting, by the specifically programed processing computer system, to each employee of the plurality of users, a Tender vote invitation to submit a Tender vote in the at least one Tender voting; (Fig 1, [0025]-[0031], “At step 14, eligible voters are determined based on the consent information received. Assuming that voters can consent to both receiving information electronically and voting electronically, eligible voters include potential voters that consent to either or both of these options. At step 16, notification of a voting website, which may be a website maintained on a secure internal network, is provided to the eligible voters. Such notification is preferably provided via an email message, where the email message may include a hyperlink to the voting website. This hyperlink provides the eligible voter with access to the voting website. Distribution of the email messages to each of the eligible voters may be accomplished by retrieving an email address for the eligible voter from the voting database, or from the employee directory. The email message can then be sent to the eligible voter using the email address retrieved. Once the eligible voter receives the email message, the eligible voter can access the voting website.”; [0050], “FIG. 4 illustrates a diagram that includes a number of the steps and relevant databases that are utilized in determining a voting result for a voting issue. In the example illustrated in FIG. 4, the particular voting issue to be decided is whether or not a merger between two corporations is to occur. However, as is apparent to one of ordinary skill in the art, other voting issues may be determined. The method begins at step 406 where a list of potential voters is compiled. The list of potential voters may be compiled from a corporate directory 404 in combination with a stock option or stock administration database 402. Thus, in a particular example, the list of potential voters may include those employees (as indicated in the corporate directory) that hold stock options or stock in the corporation (as indicated by the stock option or stock administration database).”)
in response to the receiving the Tender vote invitation, generating, by the specifically programed processing computer system, a plurality of programmed visual computer screens to allow such respective user to submit the Tender vote. ([0026], “At step 16, notification of a voting website, which may be a website maintained on a secure internal network, is provided to the eligible voters. Such notification is preferably provided via an email message, where the email message may include a hyperlink to the voting website. This hyperlink provides the eligible voter with access to the voting website. Distribution of the email messages to each of the eligible voters may be accomplished by retrieving an email address for the eligible voter from the voting database, or from the employee directory. The email message can then be sent to the eligible voter using the email address retrieved.”)
Parmasad does not explicitly teach, but Boldin teaches:
wherein the Tender vote invitation comprises a Tender control number encoded within the Tender vote invitation; ([0015], “The voter security card station preferably comprises a personal identification number (PIN) printer, a PIN generation device, and an optional touch screen monitor. The PIN printer and PIN generation device are used by election officials to create and print voter security cards for registered voters wanting to vote in an election. A registered voter must obtain a voter security card prior to using the voting system of the present invention. The voter security cards include a unique voter number and PIN for each registered voter to log onto the system and vote. The PIN printer is also used to print opening and closing election reports.”)
One of ordinary skill in the art would have recognized that applying the known technique of Boldin to the known invention of Parmasad would have yielded predictable results and resulted in an improved invention. It would have been recognized that the application of the technique would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such data security features into a similar invention. Further, it would have been recognized by those of ordinary skill in the art that modifying the Tender vote invitation so it is encoded with a Tender control number results in an improved invention because applying said technique ensures that only authorized entities with an authentic Tender control number are able to vote, thus improving the overall security of the invention.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
United States Patent Application Publication No. 20080296375 to Haas discloses a method of conducting an election including storing a signature image for each voter, providing a plurality of return envelopes, providing an indicium having a barcode on each of the return envelopes, for each of the return envelopes, associating the barcode of the indicium with a respective one of the voters, and mailing each return envelope and a ballot to the voter with which the barcode data of the indicium of the envelope has been associated. When each return envelope including a completed ballot and a written signature thereon is received, the method includes obtaining from the return envelope the written signature and the barcode of the indicium provided thereon, using the obtained barcode to access the stored authorized signature image of the voter with which the barcode is associated, and comparing the obtained written signature to the authorized signature in the accessed image.
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAY HUANG whose telephone number is (408)918-9799. The examiner can normally be reached 9:00a - 5:30p PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anita Coupe can be reached on (571) 270-3614. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JAY HUANG/Primary Examiner, Art Unit 3619